Citation Nr: 0607706	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-14 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.  

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.  

3.  Entitlement to a compensable evaluation for a left eye 
scar.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1960 to May 
1961, from December 1961 to April 1966, and from October 1966 
to October 1968.  He was awarded the National Defense Service 
Medal, the Vietnam Service Medal, Vietnam Campaign Medal, and 
Navy Unit Commendation.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  An April 2000 rating decision, in pertinent part, 
denied increases in the noncompensable ratings for left ear 
hearing loss and a left eye scar.  A September 2001 rating 
decision denied service connection for diabetes mellitus.  

The Board notes that the April 2000 rating decision also 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran submitted a notice of disagreement (NOD) 
on this issue in December 2000.  A statement of the case 
(SOC) was issued in October 2002 and a supplemental SOC 
(SSOC) was issued in January 2003.  The veteran has not 
submitted a substantive appeal (Form 9) regarding this issue, 
and the RO has not certified the issue as being on appeal.  
In the absence of a substantive appeal, this issue will not 
be addressed by the Board.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).  

In December 2003 the Board remanded the issues on appeal for 
further development.  That development has been completed.  


FINDINGS OF FACT

1.  Diabetes mellitus is not shown to be etiologically 
related to service, to include as a result of herbicide 
exposure.  

2.  The veteran's current hearing loss is manifested by Level 
VIII hearing in the left ear and Level I hearing in the right 
ear.  

3.  The veteran's left eye scar is not painful on 
examination, has no characteristics of disfigurement, and 
does not result in impaired vision.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in nor aggravated 
by military service and such incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).

3.  The criteria for a compensable evaluation for a left eye 
scar have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002 & 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
As will be discussed below, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Because the Board is denying the increased rating claims, 
notice as to effective dates is not needed.  The absence of 
such notice is not prejudicial to the veteran.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

An August 2002 VCAA letter specifically informed the veteran 
of what information and evidence would be required to 
establish service connection for diabetes mellitus.  A May 
2004 VCAA letter reiterated what information and evidence was 
necessary to establish entitlement to service connection and 
informed the veteran of what information and evidence was 
required to grant increased evaluations of his service 
connected left eye scar and left ear hearing loss.  

The August 2002 and May 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

The May 2004 VCAA letter stated, "Please provide us with any 
evidence or information you may have pertaining to your 
claim."  Thus, the veteran was adequately advised of the 
fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
some notice was given after the initial AOJ adjudications.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board and the veteran had the 
opportunity to submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
service personnel records and associated them with the claims 
file.  VA also made a request to the National Personnel 
Records Center (NPRC) in August 2002 to verify herbicide 
exposure.  A response received that same month indicated no 
records of exposure to herbicides.  The RO also made a United 
States Armed Forces Center for Unit Records Research (CURR) 
request regarding the veteran's ship and visitation to 
Vietnam.  

In addition, the veteran was afforded VA examinations to 
evaluate his left eye scar and left ear hearing loss in April 
2000, with additional audiological examinations in December 
2003 and July 2004 and examinations of the left eye in June 
2004.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

VA has interpreted 38 U.S.C.A. § 5103A(d), as including a 
requirement that there be competent evidence of an event, 
disease or injury in service.  38 C.F.R. § 3.159(c)(4).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that current diabetes mellitus 
may be related to service.  Thus, a VA examination for 
diabetes mellitus is not warranted.  38 U.S.C.A. § 5103A(d) 
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Diabetes Mellitus

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West 2002), 38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313.  
The VA General Counsel has held that service on a deep-water 
naval vessel "off the shore" of Vietnam, in and of itself, 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  VAOGCPREC 27-97 
(1997).

In-country service in Vietnam cannot be based on award of the 
Vietnam Service Medal or Republic of Vietnam Campaign Medal 
as those awards were not limited to service members serving 
in-country.  VA Adjudication and Procedure Manual, M21-1, 
Part III, Ch. 4, Par. 4.24(e) (July 1, 2004).

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii).   

Service medical records are silent in regard to complaints of 
or treatment for diabetes mellitus.  A private treatment 
record from July 1996 indicates a diagnosis of diabetes 
mellitus and initiation of treatment.  VA treatment records 
from December 1999 to September 2001 reflect ongoing 
treatment for diabetes mellitus.  

The veteran's service personnel records indicate that he 
served on the U.S.S. Bon Homme Richard from March 1967 to 
October 1968.  In a July 2002 statement, the veteran 
indicated that he had contact with people and planes carrying 
Agent Orange, however, an August 2002 response from the NPRC 
indicated no records of exposure to herbicides.  A CURR 
response indicated that the command history of the U.S.S. Bon 
Homme Richard for the period of the veteran's service 
revealed operations off the coast of Vietnam, but no 
documentation of the ship being in port in Vietnam.  In a 
March 2005 statement, the veteran stated that he never left 
the ship, but came into contact with wounded soldiers who had 
been in contact with Agent Orange.  

The Board is bound by the opinion of the General Counsel.  
Therefore, without evidence that the veteran was ever present 
within the boundaries of the Republic of Vietnam or that he 
ever came nearer to Vietnam than offshore in a deep-water 
vessel, presumed exposure to Agent Orange is not established, 
and the veteran is not entitled to presumptive service 
connection for diabetes mellitus on the basis of herbicide 
exposure in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

In a statement submitted to the Board in February 2006, the 
veteran's representative argued that under old provisions of 
M21-1, award of the VSM constituted proof of actual service 
in Vietnam.  This provision was meant to apply to situations 
in which there was a question of whether the veteran stepped 
foot in Vietnam.  In this case, the veteran has not contended 
that he stepped foot in Vietnam.  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).

Generally, proof of direct service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

While there is evidence of current diabetes mellitus, there 
is no evidence of diabetes mellitus in service nor is there 
any medical opinion of record that diabetes mellitus is 
related to service.  While the veteran contends that diabetes 
mellitus resulted from exposure to herbicides by coming into 
contact with soldiers who served on land in Vietnam and were 
exposed to Agent Orange, as a lay person the veteran would 
not be competent to express an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Even assuming that the veteran was in the presence of persons 
who had been exposed to Agent Orange, he has not submitted 
evidence that such second-hand exposure could lead to 
diabetes mellitus.  Thus, the Board finds that the veteran is 
not entitled to direct service connection for diabetes 
mellitus.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

It has not been contended, and there is no evidence, that 
diabetes mellitus was identified within one year of service.  
The medical records indicated that diagnosis and treatment 
began in July 1996.  Service connection on the basis of 
presumptions accorded certain chronic diseases is, therefore, 
not warranted.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As there is no competent evidence linking current diabetes 
mellitus to service, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the doctrine of reasonable doubt is not 
for application and the claim for service connection for 
diabetes mellitus, including as a result of herbicide 
exposure, must be denied on both a presumptive and direct 
basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Hearing Loss

The veteran was initially granted service connection for left 
ear hearing loss with a noncompensable evaluation in May 
1969.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.  

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. 
§ 4.85.  

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIa, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIa, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86.  

The current version of 38 U.S.C.A. § 1160(a)(3) provides that 
where a veteran has deafness compensable to a degree of 10 
percent or more in one ear as a result of service-connected 
disability and deafness in the other ear as the result of 
service connected disability not the result of the veteran's 
willful misconduct, the non-service connected ear will be 
rated as service connected.  38 U.S.C.A. § 1160(a)(3) (West 
2002 & Supp. 2005).

The version of § 1160(a)(3) in effect prior to December 6, 
2002, required that there be "total" deafness in both ears 
before the non-service-connected ear could be considered in 
evaluating the service connected disability.

The striking of the word "total" was meant to allow 
veterans with less than total hearing loss in both ears to 
have their non-service-connected degree of hearing loss be a 
factor in evaluation of service-connected hearing loss.  S. 
Rep. 107-234, S. Rep. No. 234, 107TH Cong., 2nd Sess. 2002, 
2002 U.S.C.C.A.N. 1788, 2002 WL 1775627 (Leg.Hist.) (2002).

The change in the law was clearly liberalizing, and is thus 
applicable to the period of this appeal since December 6, 
2002.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25179 (2004).  
The liberalizing law does not benefit the veteran, however, 
because it does not result in a compensable evaluation under 
the rating schedule.

On VA examination in April 2000, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
5
15
LEFT
20
40
85
100

The average pure tone threshold was 9 on the right and 61 on 
the left.  Speech recognition ability was 94 percent 
bilaterally.  These results do not reveal an exceptional 
pattern of hearing loss.  Applying the criteria applicable to 
unexceptional patterns of hearing loss, these results show 
Level I hearing in the right ear and Level II hearing in the 
left ear.  This level of hearing loss warrants a 
noncompensable rating under the rating schedule.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

On VA examination in December 2003, the veteran's pure tone 
thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
- 5
10
5
5
LEFT
30
50
90
105+

The average pure tone threshold was 4 on the right and 69+ on 
the left.  Speech recognition ability was 100 percent in the 
right ear and 84 percent in the left ear.  These results also 
do not reveal an exceptional pattern of hearing loss.  
Applying the criteria applicable to unexceptional patterns of 
hearing loss, these results show Level I hearing in the right 
ear and Level II hearing in the left ear.  This level of 
hearing loss warrants a noncompensable rating under the 
rating schedule.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Finally, on VA examination in July 2004, the veteran's pure 
tone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
15
15
15
LEFT
30
55
95
105+

The average pure tone threshold was 13 on the right and 71+ 
on the left.  Speech recognition ability was 94 percent in 
the right ear and 44 percent on the left.  These results do 
not reveal an exceptional pattern of hearing loss.  Applying 
the criteria applicable to unexceptional patterns of hearing 
loss, these results show Level I hearing in the right ear and 
Level VIII hearing in the left ear.  This level of hearing 
loss warrants a noncompensable rating under the rating 
schedule.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular scheduler standards.  The veteran has not 
demonstrated that his left ear hearing loss results in marked 
interference in employment.  Additionally, left ear hearing 
loss has not required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

IV.  Left Eye Scar

Service medical records indicate two scars on the left eye 
following excision of a lesion.  The May 1969 rating decision 
granted service connection with a noncompensable evaluation 
under Diagnostic Codes 7800-6015.    

At the April 2000 VA examination the veteran denied blurry 
vision or loss of vision and examination revealed corrected 
visual acuity at near of 20/20 -1 in the right eye and 20/20-
2 in the left.  Best corrected visual acuity at near was 
20/20 in both eyes.  External examination revealed a lateral 
canthal scar in the left eye, but was otherwise normal.  

At the June 2004 VA examination the veteran reported some 
pain with foreign body sensation and some pruritis in the 
left eye.  Examination revealed a slightly depressed 1 by 0.5 
cm scar just lateral to the lateral canthus of the left eye 
and another 1 by 0.3 cm depressed scar that is oblique 
inferior to that scar.  The veteran stated that these scars 
were present since childhood.  Ocular examination revealed no 
gross scar of the sclerae or cornea.  The examiner commented 
that he did not find any service connected scars related to 
the left eye and that 0 percent of the exposed body and 0 
percent of the entire body was involved.  Diagnosis was 
deferred pending an eye examination.  

At a follow-up VA eye examination, also in June 2004, the 
veteran had corrected visual acuity at distance of 20/20 -1 
in the right eye and 20/25 in the left.  Corrected visual 
acuity at near was 20/25 in the right eye and 20/70 in the 
left.  External examination revealed well-healed scars near 
the left lateral canthus and the left upper cheek area.  
These scars measured less than 1 cm at their greatest extent 
and were mildly hyperpigmented.  There was no sign of 
inflammation or irritation.  The diagnosis was left upper 
facial and eye adnexa injury, scars well-healed and diabetes 
mellitus with no retinopathy.  

The examiner opined that, in spite of complaints of blurry 
vision, there was no evidence to support a diagnosis of poor 
vision secondary to the in-service injury.  The veteran did 
have several facial scars which appeared well-healed and non-
painful and which produced no functional limitations.  

The veteran's left eye scar has a noncompensable evaluation 
under Diagnostic Codes 7800-6015.  Diagnostic Code 6015 rates 
benign new growths (eyeball and adnexa, other than 
superficial) and provides a minimum 10 percent evaluation for 
impaired vision.  Healed new growths are to be rated as 
residuals.  38 C.F.R. § 4.84a, Diagnostic Code 6015.  Because 
the veteran's left eye scars are healed, and there has been 
no finding of impaired vision resulting from these scars, the 
Board finds that evaluation under the Diagnostic Codes 
relating to scars as residuals is most appropriate.  

The Board notes that the schedular criteria by which 
dermatological disorders are rated changed during the course 
of this appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) (codified at 38 C.F.R. § 4.118 
(2005)).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

VA's General Counsel has held that when a new statute is 
enacted or a new regulation is issued while a claim is 
pending, VA must first determine whether the statute or 
regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003 (2003); 69 Fed. 
Reg. 25179 (2004).

Under the version of the rating schedule in effect prior to 
August 30, 2002, Diagnostic Code 7800 provided a 
noncompensable evaluation for slightly disfiguring scars of 
the head, face, or neck.  Moderately disfiguring scars were 
rated as 10 percent disabling, while a 30 percent rating was 
applied for severe scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips, or auricles.  A 
maximum evaluation of 50 percent was available for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

A higher evaluation under this version of Diagnostic Code 
7800 is not warranted because the recent VA examinations do 
not indicate moderate disfigurement, in fact, the most recent 
VA examination described the veteran's scars as well-healed.  

A 10 percent evaluation is available under the version of the 
rating code in effect prior to August 30, 2002 for 
superficial scars which are either poorly nourished, with 
repeated ulceration, or are tender and painful on objective 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002).  The recent VA examinations have included no findings 
of poor nourishment or ulceration, and the veteran's scars 
were described as well-healed and non-painful at the June 
2004 VA eye examination.  Thus, a compensable evaluation 
under these Diagnostic Codes is not warranted.  

Diagnostic Code 7805, in effect prior to August 30, 2002, 
indicates that other scars will be evaluated on the basis of 
limitation of function of the part affected.  A higher 
evaluation is not available under this Diagnostic Code as the 
VA examinations have indicated that the veteran's left eye 
scars do not result in functional impairment.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  

Under the revised rating criteria, Diagnostic Code 7800 
provides a 10 percent evaluation for disfigurement of the 
head, face, or neck, with at least one characteristic of 
disfigurement.  A 30 percent evaluation is warranted for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features, or; 
with two or three characteristics of disfigurement.  A 50 
percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or; with four or five 
characteristics of disfigurement.  A maximum evaluation of 80 
percent is for application when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or; with six or 
more characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2005).  

Note (1) states that the 8 features of disfigurement are:  a 
scar 5 or more inches (13 or more cm) in length, a scar at 
least 1/4 inch (0.6 cm) wide at widest part, surface contour of 
the scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square cm), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square cm), underlying soft 
tissue missing in an area exceeding 6 square inches (39 
square cm), and skin indurated and inflexible in an area 
exceeding 6 square inches (39 square cm).  

The veteran's left eye scar does not meet the criteria for a 
compensable evaluation under the revised version of 
Diagnostic Code 7800 as the medical evidence has not revealed 
any of the 8 characteristics of disfigurement.  While the 
first VA examination in June 2004 described the veteran's 
left eye scars as depressed, the veteran indicated that these 
scars had been present since childhood and the examiner did 
not note any scarring related to service.  Additionally, the 
mild hyperpigmentation noted at the follow-up VA examination 
in June 2004 is not a characteristic of disfigurement as the 
hyperpigmented area does not exceed six inches.  In the 
absence of at least one characteristic of disfigurement or 
visible or palpable tissue loss and gross distortion or 
asymmetry, entitlement to a compensable evaluation under the 
revised version of Diagnostic Code 7800 is not warranted.  

The revised version of Diagnostic Code 7803 provides a 10 
percent evaluation for superficial scars which are unstable, 
meaning there is frequent loss of covering of skin over the 
scar.  There has been no medical evidence of instability of 
the veteran's left eye scar and, so, a compensable evaluation 
under the revised version of this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2005).  

The revised version of Diagnostic Code 7804 provides a 10 
percent evaluation for superficial scars which are painful on 
examination.  As the veteran's left eye scar has not 
demonstrated pain on examination, a compensable evaluation 
under this Diagnostic Code is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  

Finally, Diagnostic Code 7805 was unchanged in the revisions 
effective August 30, 2002, thus, as discussed above, a 
compensable evaluation under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  

The veteran's left eye scar has not required frequent periods 
of hospitalization since service.  The veteran indicated at 
his June 2004 VA examination that he was a cab driver and 
sometimes did not drive at night due to his left eye 
condition, but that the condition did not affect his 
activities of daily living or recreational activities.  This 
occasional impairment in night driving does not rise to the 
level of "marked interference" with employment.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of a 
compensable evaluation for a left eye scar.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.  

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.  

Entitlement to a compensable evaluation for a left eye scar 
is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


